FILED
                                                            JUN 20 2017
                                                      SUSAN M. SPRAUL, CLERK
 1                        NOT FOR PUBLICATION             U.S. BKCY. APP. PANEL
                                                          OF THE NINTH CIRCUIT
 2
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )     BAP No.     AZ-16-1052-BJuL
                                   )
 6   FRANCES DIANE TOTH,           )     Bk. No.     14-18264-DPC
                                   )
 7                  Debtor.        )     Adv. No.    15-00105-DPC
                                   )
 8                                 )
     FRANCES DIANE TOTH,           )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )     M E M O R A N D U M1
11                                 )
     TROY SHORT,                   )
12                                 )
                    Appellee.      )
13   ______________________________)
14                      Submitted Without Oral Argument
                                on May 18, 2017
15
                             Filed - June 20, 2017
16
               Appeal from the United States Bankruptcy Court
17                       for the District of Arizona
18     Honorable Daniel P. Collins, Chief Bankruptcy Judge, Presiding
19
     Appearances:    Appellant Frances Diane Toth pro se on brief;
20                   Daniel W. Glasser and David S. Chipman of Chipman
                     Glasser, LLC on brief for appellee Troy Allan
21                   Short.
22
     Before:   BRAND, JURY and LAFFERTY, Bankruptcy Judges.
23
24
25
26
          1
27           This disposition is not appropriate for publication.
     Although it may be cited for whatever persuasive value it may
28   have, it has no precedential value. See 9th Cir. BAP Rule 8024-1.
 1        Chapter 72 debtor Frances Diane Toth appeals the bankruptcy
 2   court's judgment that a debt owed to Troy Short, which arose from
 3   a prepetition state court judgment for various intentional tort
 4   claims, was excepted from Debtor's discharge under § 523(a)(6).
 5   We AFFIRM.
 6                 I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY
 7   A.   Events leading to the Colorado Judgment
 8        1.      Events prior to the parties' April 2011 settlement
 9        Debtor and Short were a couple from 2008 to 2011 and lived
10   together in Denver, Colorado.     During their tumultuous
11   relationship, they were both arrested for domestic abuse and on
12   April 4, 2011, Debtor (and some of her family members, including
13   her adult son and brother) obtained a permanent restraining order
14   against Short.     Short was unable to obtain a permanent restraining
15   order against Debtor or her son and brother.
16        After Debtor and Short parted ways in February 2011, which
17   involved the Denver police needing to supervise the two moving out
18   of the Denver home, each claimed the other had stolen various
19   personal property.     This led to four separate actions filed in the
20   Denver Small Claims Court against Short by Debtor, her son Tyler,
21   her brother Robert Lelito and Debtor's former husband.       Short
22   alleged counterclaims for over $15,000 in damages and loss of his
23   property, removed the cases to the Denver County Court and caused
24   the four separate lawsuits to be consolidated into one.
25        On April 11, 2011, after several hours of mediation, the
26
27        2
             Unless specified otherwise, all chapter, code and rule
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
28   the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.

                                       -2-
 1   parties settled their claims and executed a settlement agreement.
 2   Thereafter, all of Debtor's and Lelito's small claims actions and
 3   Short's counterclaims were dismissed.   Short then moved to Buena
 4   Vista (Chaffee County), Colorado, a few hours away from Denver.
 5        2.   Events after the parties' April 2011 settlement and the
               Colorado Judgment
 6
 7        Shortly after the settlement, Debtor and Lelito filed no less
 8   than nine small claims actions against Short in various counties.
 9   Debtor alone filed two simultaneous actions in Denver County in
10   early 2012 and then filed a third in Chaffee County.   Debtor's two
11   Denver County actions were moved to Chaffee County.    Eventually,
12   all three of Debtor's small claims actions were dismissed and re-
13   filed in one civil complaint, discussed below, due to the dollar
14   amount involved.
15        In June 2013, Debtor, pro se and now living outside of
16   Colorado, filed a civil complaint against Short in Chaffee County
17   (the "Civil Action"), which led to the Colorado Judgment.    Debtor
18   alleged claims for fraud, conversion, theft and intentional
19   infliction of emotional distress.
20        Short alleged counterclaims against Debtor and Lelito in the
21   Civil Action for abuse of process, defamation, interference with
22   prospective business advantage and civil conspiracy.   One document
23   attached to Short's counter-complaint is what has been referred to
24   as the Scandalous Letter.   The Scandalous Letter was not signed,
25   but Short alleged that Debtor and Lelito had authored it and sent
26   it to those persons closest to Short — his father and step-mother,
27   his employer, and other business and social acquaintances.    Short
28   alleged that the Scandalous Letter contained false and defamatory

                                     -3-
 1   statements injurious to his reputation with business and other
 2   acquaintances, noting especially the letter's last sentence:
 3   "Please note that associating further with this individual you are
 4   doing [sic] at the personal risk of you and your families."
 5        In her 40-page response to Short's counterclaims
 6   ("Response"), Debtor stated repeatedly that she "look[ed] forward
 7   to easily proving" her case at trial and that she was "extremely
 8   anxious to get [Short] to trial."     Debtor also made disparaging
 9   remarks about Short, that his "lies [were] barefaced and well
10   documented," that Short would "continue to physically attack and
11   steal from other victims as he is unstable," that "the only thing
12   that ha[d] kept Short out of jail [was] his daddy," that Short was
13   a "sociopathic liar," and that Short suffered from "mental
14   illness."
15        By an order dated January 29, 2014, the state court ordered
16   the parties to appear at a pretrial conference on April 10, 2014,
17   at which the court would address all pending motions.    The court
18   stated that an "order to appear" was necessary based on Debtor's
19   and Lelito's "prior failure to comply with court orders and the
20   failure to resolve certain matters via telephonic hearings[."]
21        On April 1, 2014, Debtor sent a letter to the state court
22   requesting that she be contacted by email or phone for purposes of
23   receiving process, because she was out of state for training and
24   would not be receiving mail at her home in California (the
25   "April 1 Letter").   The email address she provided the court was
26   "tsblsht@yahoo.com."
27        Debtor and Lelito failed to appear in person at the April 10
28   hearing, but Debtor attempted to appear by telephone.    The court

                                     -4-
 1   did not find her reasons for not appearing in person persuasive.
 2   The court entered a default judgment against Lelito on April 10
 3   for failing to appear, but granted Debtor a continuance on the
 4   condition that by May 15, 2014, she pay Short his attorney's fees
 5   and costs incurred for his counsel's April 10 appearance.    The
 6   court warned that if Debtor failed to pay Short it would enter a
 7   default judgment against her with respect to both her affirmative
 8   claims and Short's counterclaims against her.
 9        As part of its April 10 order, the state court set a hearing
10   for May 29, 2014, to determine Short's damages as against Lelito,
11   and in the event of Debtor's failure to pay Short's fees and
12   costs, for entry of a final judgment and for determination of
13   Short's damages as against Debtor.     Debtor did not pay Short his
14   attorney's fees and costs by May 15, 2014.
15        On May 28, 2014, Debtor sent a letter to the state court (the
16   "May 28 Letter"), indicating that she would not be attending the
17   default judgment evidentiary hearing set for the next day.    Debtor
18   stated that she had spoken to a lawyer about protecting her house
19   in Arizona from any judgment Short may receive.    Debtor claimed
20   that the Arizona home was judgment proof and told the court:    "Let
21   me be very clear when I tell you, Troy Short will not take one
22   more dime from me.   In my lifetime I have had great credit, but I
23   have no qualms about filing bankruptcy against any judgment that
24   is in his favor."    In closing, Debtor stated:
25        Troy Short will continue making his money doing bit jobs
          like cleaning up dog poop or mowing lawns as he did when
26        I met him. . . . He is a true piece of s**t and I am
          scraping him off my shoe. I am throwing my hands in the
27        air, your honor, as I have no other options.
28        On May 29, 2014, the state court held an evidentiary hearing

                                      -5-
 1   for Short's damages on his counterclaims, given that default
 2   judgments had been entered against Lelito and Debtor on April 10
 3   and May 22, respectively.   The court heard testimony from Short,
 4   Stacy Jordan (Short's fiancee) and Short's expert on economic
 5   damages; it also considered written evidence.
 6        That same day, the state court entered what has been referred
 7   to as the Colorado Judgment.   The relevant factual findings from
 8   the Colorado Judgment are as follows:
 9        50.   Since [August 2011], however, Toth and Lelito have
                abused the legal process with the ulterior purpose of
10              harassing and damaging Short.
11        51.   Rather than asserting appropriately alleged claims in
                one action in an appropriate jurisdiction, Toth and
12              Lelito commenced filing multiple baseless and
                vexatious small claims lawsuits against Short, one
13              after another, in multiple jurisdictions, with the
                intent of obtaining as many default judgments as
14              possible and to damage, as much as possible, Short's
                reputation in his community.
15
          57.   Toth and Lelito have filed these multiple small
16              claims actions without any factual or legal basis for
                doing so and with the sole purpose of harassing Short
17              and damaging his reputation and his ability to earn
                a living.
18
          63.   By way of example only, Toth and Lelito have filed
19              the following small claims actions after February 2,
                2011 (not counting their small claims lawsuits in the
20              City and County of Denver that resulted in the April
                11, 2011 Settlement):
21
                g.   Toth (upon information and belief with the aid
22                   of her [sic] Lelito) filed two separate small
                     claims actions at the same time in the City and
23                   County of Denver in early 2012.       Short was
                     served in Buena Vista with both lawsuits. Short
24                   appeared and defended himself and the matters
                     were transferred to Chaffee County in early
25                   April 2012. Within two weeks of the transfer,
                     Toth filed yet another small claims action in
26                   Chaffee County (Case No. 12C150) with similarly
                     vague allegations.    Eventually all three of
27                   these actions were dismissed. Toth then filed
                     this present complaint.
28

                                    -6-
 1        64.    The strategy employed by Toth and Lelito to file the
                 multiple claims in multiple jurisdictions enabled
 2               them to abuse the service of process procedure to
                 harass Short, smear his name with business contacts
 3               and family, and interfere with and damage his
                 relationships.
 4
          69.    In addition, Toth and Lelito would make phone calls
 5               (or would direct others to make phone calls) to
                 Champion Bank (Short's employer) and friends and
 6               business associates . . . asserting that Short was
                 being investigated for mortgage fraud or, on other
 7               occasions, that Short was being sued multiple times
                 for fraud or some other improper or illegal conduct.
 8
          70.    In addition, Toth and Lelito on multiple occasions,
 9               sent letters and emails to Short's family, business
                 associates, and friends, containing defamatory
10               information with the intent to interfere with and
                 damage Short's reputation and business.
11
12        The state court determined that all elements for Short's four
13   counterclaims had been satisfied and awarded him damages of
14   $181,488.00 for lost income and attorney's fees against Lelito and
15   Debtor, jointly and severally (based on civil conspiracy), and
16   damages of $2,589.30 against Debtor only for Short's attorney's
17   fees and costs incurred on April 10, 2014, and post-judgment
18   interest.    No party appealed the Colorado Judgment.
19        Short domesticated the Colorado Judgment in Arizona and filed
20   a judgment lien against Debtor's Arizona home.    A sheriff's sale
21   of the Arizona home was set for January 9, 2015.
22   B.   Postpetition events
23        Debtor, with the assistance of attorney Dana Stoker, filed a
24   chapter 7 bankruptcy case in Arizona on December 15, 2014.3
25
          3
26           Several events occurred in the main case, which Debtor
     attempts to challenge on appeal but are not properly before this
27   Panel. Essentially, all issues Debtor raises in her brief — the
     ineffective assistance of counsel and Stoker's alleged abandonment
28                                                        (continued...)

                                      -7-
 1        1.   Short's adversary proceeding
 2        Short sought to except the Colorado Judgment from discharge
 3   under § 523(a)(6).   Short alleged that the entry of the Colorado
 4   Judgment on his four counterclaims, which were all intentional
 5   torts, required a finding by the state court that Debtor acted to
 6   intentionally or deliberately cause him injury.   Short alleged
 7   that by engaging in the conduct Debtor did after the April 2011
 8   settlement, which resulted in the Colorado Judgment, she willfully
 9   and maliciously injured him.
10        In her answer (filed by adversary counsel Michael Reddig),
11   Debtor asserted that Short's § 523(a)(6) claim failed because the
12   Colorado state court did not make any finding of "maliciousness"
13   or make any findings with respect to Debtor's subjective state of
14   mind to establish the required "willful" element.
15
16
17
          3
           (...continued)
18   of her in the main case, the alleged improper notice of and sale
     of her Arizona home, the bankruptcy court's ruling as to Debtor's
19   bad faith attempt to convert her case to chapter 13, and the
     bankruptcy court's alleged bias and violation of Debtor's due
20   process and/or constitutional rights in connection with those
     matters — were the subject of an earlier appeal of the bankruptcy
21   court's orders denying Debtor's motion to convert her case to
     chapter 13 and denying the chapter 7 trustee's compromise motion
22   to sell the Arizona home with Short. See AZ-15-1425. Those
     issues were fully addressed by a Panel in a Memorandum issued on
23   October 13, 2016, which affirmed the bankruptcy court. Therefore,
     we will not address these issues a second time.
24
          We also do not address Debtor's arguments challenging the
25   merits of the Colorado Judgment. As a federal court, we are not
     permitted to review final determinations of state court decisions.
26   See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Dist. Ct.
     App. v. Feldman, 460 U.S. 462 (1983); Worldwide Church of God v.
27   McNair, 805 F. 2d 888, 890 (9th Cir. 1986). Furthermore, the
     parties agreed at trial that they were bound by the state court's
28   determinations made in the Colorado Judgment.

                                     -8-
 1              a.   Short's motion for summary judgment
 2         Short later moved for summary judgment on his § 523(a)(6)
 3   claim on the basis of issue preclusion.    After a hearing, the
 4   bankruptcy court denied Short's motion, ordering that a trial be
 5   held on Debtor's subjective intent.     The parties and the court
 6   agreed that the findings in the Colorado Judgment were binding and
 7   could not be relitigated in the adversary proceeding.
 8              b.   Trial on Short's dischargeability complaint
 9         The bankruptcy court held a one-day trial to determine
10   whether Debtor subjectively intended to injure Short.    Reddig
11   represented Debtor.   Witnesses included Short, Debtor, Tyler,
12   Bruce Hogy (Short's former friend), Jeffrey Mahler (a long-time
13   friend of Debtor) and Jordan.
14         Short testified that he first learned of the Scandalous
15   Letter's existence when a customer called him to discuss it and
16   the attached restraining order.    Short then learned that many
17   other of his customers and friends also received the Scandalous
18   Letter and attached restraining order.    Short testified that he
19   believed Debtor authored the unsigned Scandalous Letter because it
20   was very similar to other documents she had filed in court with
21   respect to the restraining order and she would have been the only
22   one who knew the identities of Short's personal contacts.     Debtor
23   repeatedly denied authoring the Scandalous Letter or ever seeing
24   it.
25         Debtor was also questioned about the April 1 Letter and the
26   May 28 Letter she sent to the state court in connection with the
27   Civil Action.   Debtor testified that the email address she created
28   for purposes of receiving process and provided to the state court

                                       -9-
 1   in her April 1 Letter — tsblsht@yahoo.com — stood for "Troy Short
 2   b**ls**t at Yahoo dot com."
 3        Debtor testified that she believed her legal actions filed
 4   against Short after the April 2011 settlement were not barred by
 5   the parties' agreement.   She further testified that it was not her
 6   subjective intent to punish Short; she only wanted to get back the
 7   furniture and money Short took from her.
 8        The bankruptcy court took the matter under advisement.
 9              c.   The bankruptcy court's ruling
10        On February 4, 2016, the bankruptcy court entered its Under
11   Advisement Order, finding in favor of Short on his § 523(a)(6)
12   claim.   On February 18, 2016, the bankruptcy court entered a
13   judgment for Short, ruling that the Colorado Judgment in the
14   amount of $184,077.30 (plus accrued interest) was nondischargable
15   under § 523(a)(6).   Debtor timely appealed.
16                              II. JURISDICTION
17        The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334
18   and 157(b)(2)(I).    We have jurisdiction under 28 U.S.C. § 158.
19                                 III. ISSUE
20        Did the bankruptcy court err in determining that Debtor
21   subjectively intended to injure Short and therefore the Colorado
22   Judgment was nondischargable under § 523(a)(6)?
23                          IV. STANDARDS OF REVIEW
24        We review the bankruptcy court's findings of fact for clear
25   error and its conclusions of law de novo.     Carrillo v. Su
26   (In re Su), 290 F.3d 1140, 1142 (9th Cir. 2002).     A finding of
27   fact is clearly erroneous if it is illogical, implausible or
28   without support in the record.   Retz v. Samson (In re Retz),

                                      -10-
 1   606 F.3d 1189, 1196 (9th Cir. 2010).    "Where there are two
 2   permissible views of the evidence, the factfinder’s choice between
 3   them cannot be clearly erroneous."     Anderson v. City of Bessemer
 4   City, N.C., 470 U.S. 564, 574 (1985).    When factual findings are
 5   based on credibility determinations, we must give even greater
 6   deference to the bankruptcy court’s findings.    Id. at 575.
 7                              V. DISCUSSION
 8   A.   Section 523(a)(6)
 9        Section 523(a)(6) excepts from discharge debts "for willful
10   and malicious injury by the debtor to another entity or to the
11   property of another entity."   Both willfulness and maliciousness
12   must be proven in order to apply § 523(a)(6).    Ormsby v. First Am.
13   Title Co. of Nevada (In re Ormsby), 591 F.3d 1199, 1206 (9th Cir.
14   2010).   "A 'willful' injury is a 'deliberate or intentional
15   injury, not merely a deliberate or intentional act that leads to
16   injury.'"   Barboza v. New Form, Inc. (In re Barboza), 545 F.3d
17   702, 706 (9th Cir. 2008) (quoting Kawaauhau v. Geiger, 523 U.S.
18   57, 61 (1998) (emphasis in original)).     The willful injury
19   requirement under § 523(a)6) "is met only when the debtor has a
20   subjective motive to inflict injury or when the debtor believes
21   that injury is substantially certain to result from his own
22   conduct."   In re Ormsby, 591 F.3d at 1206.
23        "A malicious injury involves (1) a wrongful act, (2) done
24   intentionally, (3) which necessarily causes injury, and (4) is
25   done without just cause or excuse.     Malice may be inferred based
26   on the nature of the wrongful act."    Id. at 1207.   The willful
27   injury must be established, however, before malice may be
28   inferred.   See id. (citing Thiara v. Spycher Bros. (In re Thiara),

                                     -11-
 1   285 B.R. 420, 434 (9th Cir. BAP 2002) (the "done intentionally"
 2   element of a malicious injury brings into play the same subjective
 3   standard of intent which focuses on knowledge of harm to the
 4   creditor).
 5        Although Debtor does not challenge the legal standard applied
 6   by the bankruptcy court, we conclude that it applied the proper
 7   standard for a willful and malicious injury under § 523(a)(6).
 8   B.   The bankruptcy court did not err in determining that Debtor
          subjectively intended to injure Short.
 9
10        As noted above, Debtor attempts to raise a variety of issues
11   that are either not relevant to this appeal or were already
12   addressed by a prior Panel in Case No. AZ-15-1425.   Her brief
13   essentially fails to address the issue before us, which is whether
14   the bankruptcy court correctly determined that the Colorado
15   Judgment was excepted from Debtor's discharge under § 523(a)(6)
16   and, more precisely, whether the evidence established that she had
17   the subjective intent to injure Short.    However, because Debtor is
18   proceeding pro se in this appeal, we will construe her arguments
19   liberally.   See Kashani v. Fulton (In re Kashani), 190 B.R. 875,
20   883 (9th Cir. BAP 1995).
21        While Debtor raises approximately eighteen issues on appeal,
22   we decipher only two that have any relevance.   First, Debtor
23   faults the bankruptcy court for not applying the doctrine of
24   unclean hands, going so far as to say that the court "abetted"
25   Short's wrongdoing.   The unclean hands doctrine provides that a
26   plaintiff in equity must "have acted fairly and without fraud or
27   deceit as to the controversy in issue."   Ellenburg v. Brockway,
28   Inc., 763 F.2d 1091, 1097 (9th Cir. 1985).   This equitable

                                     -12-
 1   doctrine has been held applicable in dischargeability proceedings.
 2   See, e.g., Northbay Wellness Grp., Inc. v. Beyries
 3   (In re Beyries), 789 F.3d 956, 959-60 (9th Cir. 2015).
 4        Leaving aside Debtor's attack on the bankruptcy court's
 5   integrity, a position not well received by this Panel, she neither
 6   pleaded unclean hands as an affirmative defense in her answer to
 7   the dischargeability complaint nor did she ever raise it at any
 8   point during the proceeding below.      Accordingly, we consider this
 9   argument waived.   Hillis v. Heineman, 626 F.3d 1014, 1019 (9th
10   Cir. 2010) (argument raised for first time on appeal and never
11   argued before the trial court is deemed waived).     In any event, it
12   appears that the bankruptcy court did take into account Short's
13   prior conduct against Debtor but determined that his bad acts did
14   not justify or outweigh Debtor's wrongful conduct:
15        While the Court finds for Plaintiff in this Adversary
          Proceeding, the parties should not take this as an
16        exoneration of Short’s behavior. It is clear to the Court
          that Short has behaved badly towards Toth since their 2011
17        breakup.   He has intimidated her and caused her to be
          rightfully concerned for her safety.         Nevertheless,
18        Short’s bad acts do not justify Toth’s wrongful conduct
          noted in this Order.
19
20   Order (Feb. 4, 2016) 13:1-5.
21        Debtor also challenges the bankruptcy court's finding that
22   she authored the Scandalous Letter, arguing that Short possibly
23   fabricated it.   We review this and the bankruptcy court's other
24   findings of fact for clear error.    In re Su, 290 F.3d at 1142.
25        In addition to the findings made by the state court in the
26   Colorado Judgment, the bankruptcy court made its own findings to
27   determine that Debtor had acted with the subjective intent to
28   injure Short.    The evidence of most importance was Debtor's

                                      -13-
 1   multiple, baseless lawsuits filed against Short after the
 2   April 2011 settlement, the May 28 Letter, the Scandalous Letter
 3   and Debtor's behavior on the witness stand.
 4        After reviewing the parties' April 2011 settlement agreement,
 5   the bankruptcy court agreed that Debtor had the legal right to
 6   bring those claims that were unsettled against Short.   However,
 7   having the legal right to bring unsettled claims was quite
 8   different than "' . . . filing multiple baseless and vexatious
 9   small claims lawsuits against Short one after another, in multiple
10   jurisdictions, with the intent of obtaining as many default
11   judgments as possible and to damage, as much as possible, Short's
12   reputation in his community.'"   Order (Feb. 4, 2016) 10:12-15
13   (quoting ¶ 51 of the Colorado Judgment).   The bankruptcy court
14   found that Debtor had pursued her many lawsuits against Short with
15   the actual intent of harming him.
16        Debtor's statements in the May 28 Letter, about filing for
17   bankruptcy should Short be awarded any judgment in his favor, also
18   made it clear to the bankruptcy court that Debtor "pursued her
19   claims against Short in Chaffee County Court for over three years
20   with no intention of ever being held accountable for her actions,
21   under the mistaken belief that she could simply file bankruptcy
22   and fully discharge any judgment awarded in favor of Short."
23   Id. at 8:7-10.   The bankruptcy court found that Debtor's actions
24   in this regard were intended to, and actually did, harm Short.
25        A critical piece of evidence was the unsigned Scandalous
26   Letter (and attached copy of Debtor's restraining order against
27   Short) sent to Short's family members and various business and
28   social acquaintances.   Short testified that he believed Debtor

                                      -14-
 1   authored the Scandalous Letter based on its similarity to Debtor's
 2   court filings and that she alone would know the recipients of it
 3   as people being close to Short.    The bankruptcy court found
 4   Short's testimony credible.
 5        Debtor testified that she did not author the Scandalous
 6   Letter and had never seen it.   The bankruptcy court did not find
 7   Debtor's testimony credible.    The court noted that, when Debtor
 8   was questioned about the Scandalous Letter, she was "twisting in
 9   the witness chair, continually clearing her throat, shifting her
10   eyes around the courtroom and grimacing and scowling while on the
11   witness stand[."]   Id. at 10:2-4.   The court further observed that
12   the Scandalous Letter was very similar in "nature, tone and
13   verbiage" to Debtor's 40-page Response filed in the Civil Action.
14   Id. at 9:24.   Based on this evidence, the court concluded that
15   Debtor had authored the Scandalous Letter and caused it and the
16   restraining order against Short to be sent to the people
17   identified by Short.   In addition, the court found that Debtor had
18   drafted and sent the Scandalous Letter to the very people who she
19   knew Short would most likely not want to receive it and that she
20   did this to humiliate, embarrass and damage Short in his personal
21   and business relationships.
22        Contrary to Debtor's argument, we are unable to conclude the
23   bankruptcy court clearly erred in finding that she authored and
24   sent the Scandalous Letter.
25        Based on the evidence, the bankruptcy court ultimately found
26   that Debtor's actions after the April 2011 settlement which led to
27   the Colorado Judgment were willful, in that they were both
28   deliberate and intentional; Debtor's actions were also malicious,

                                       -15-
 1   in that they were wrongful, done intentionally, caused Short
 2   injury, and were done without just cause or excuse.   Accordingly,
 3   the court determined that the Colorado Judgment, in its entirety,
 4   was excepted from Debtor's discharge under § 523(a)(6).
 5        Given the record, we cannot say that the bankruptcy court's
 6   findings as to Debtor's subjective intent to injure Short were
 7   clearly erroneous.   They are not illogical or implausible and are
 8   fully supported by the record.
 9                              VI. CONCLUSION
10        For the foregoing reasons, we AFFIRM.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -16-